Case 1:20-cv-03168-CMA-NYW Document 23 Filed 02/03/21 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-03168-CMA-NYW

  JOHN DOE,

         Plaintiff,

  v.

  COLORADO STATE UNIVERSITY,
  COLORADO STATE UNIVERSITY BOARD OF GOVERNORS,
  JOYCE MCCONNELL, individually and in her official capacity as President of Colorado
  State University,
  LINDY L. HENSON, individually and in her official capacity as Assistant Director of
  Student Conduct Services at Colorado State University,
  DIANA PRIETO, individually and in her official capacities as Vice President for Equity,
  Equal Opportunity, and Title IX Programs and interim Title IX Coordinator at Colorado
  State University,
  AUDREY SWENSON, individually and in her official capacity as Title IX Investigator at
  Colorado State University, and
  MURRAY OLIVER, individually and in her official capacity as Chair of the Appeal
  Committee at Colorado State University,

         Defendants.

                                       MINUTE ORDER

  Entered by Magistrate Judge Nina Y. Wang

         This matter comes before the court on Plaintiff John Doe’s (“Plaintiff” or “Mr. Doe”),
  Unopposed Motion for Leave to Proceed Anonymously (or “Motion”) [#20, filed January
  19, 2021]. This matter was referred to the undersigned pursuant to the Order Referring
  Case [#18] and Memorandum [#21], both dated January 19, 2021. Plaintiff seeks leave
  to proceed in this action anonymously.

         There is a common-law right of access to judicial records, premised on the
  recognition that public monitoring of the courts fosters important values such as respect
  for our judicial system. Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978); In re
  Providence Journal Co., 293 F.3d 1, 9 (1st Cir. 2002). Judges have a responsibility to
  avoid secrecy in court proceedings because “secret court proceedings are anathema to
  a free society.” M.M. v. Zavaras, 939 F. Supp. 799, 801 (D. Colo. 1996).

         Relatedly, the Federal Rules of Civil Procedure do not contemplate the anonymity
  of parties. M.M. v. Zavaras, 139 F.3d 798, 802 (10th Cir. 1998). Rather, Rule 10(a)
Case 1:20-cv-03168-CMA-NYW Document 23 Filed 02/03/21 USDC Colorado Page 2 of 4




  requires that a complaint “name all the parties,” and Rule 17(a) provides that “[a]n action
  must be prosecuted in the name of the real party in interest.” Fed. R. Civ. P. 10(a), 17(a).
  See also Lindsey v. Dayton-Hudson Corp., 592 F.2d 1118, 1125 (10th Cir. 1979) (“The
  use of pseudonyms concealing plaintiffs’ real names has no explicit sanction in the federal
  rules. Indeed, it seems contrary to [Rule] 10(a) which requires the names of all parties to
  appear in the complaint.”). Absent permission from the court to proceed anonymously, a
  case filed under a pseudonym can be dismissed for failure to comply with Rule 10(a).
  See, e.g., Zavaras, 139 F.3d at 803–04 (affirming trial court’s dismissal of complaint for
  failure to comply with Rule 10(a) where plaintiff used a pseudonym).

          The United States Court of Appeals for the Tenth Circuit (“Tenth Circuit”) has
  explained that “identifying a plaintiff only by a pseudonym is an unusual procedure, to be
  allowed only where there is an important privacy interest to be recognized. It is subject to
  a decision by the judge as to the need for the cloak of anonymity.” Lindsey, 592 F.2d at
  1125, and to justify use of a pseudonym, “the risk that a plaintiff may suffer some
  embarrassment is not enough,” Femedeer v. Haun, 227 F.3d 1244, 1246 (10th Cir. 2000).
  The Tenth Circuit has “nevertheless recognized that anonymity in court proceedings may
  sometimes be warranted, but it is limited to ‘exceptional circumstances,’ such as cases
  ‘involving matters of a highly sensitive and personal nature, real danger of physical harm,
  or where the injury litigated against would be incurred as a result of the disclosure of the
  plaintiff's identity.’” Phillips v. Austin Police Dep’t, 828 F. App’x 508, 510 (10th Cir. 2020)
  (quoting Femedeer, 227 F.3d at 1246) (further citations omitted).

          Here, Plaintiff asserts that he has a “significant privacy interest implicated” by the
  nature of this action. [#20 at 4 ¶ 13]. He is a college student and in the Reserve Officer
  Training Corps for the Air Force, and contends that “[w]ith social media today, the
  exposure brought by a lawsuit such as this will expose [him] to undue harassment,
  embarrassment, and disclosure of sensitive private details of multiple intimate
  relationships he had with two other students.” [Id.]. This court respectfully agrees with
  Plaintiff.

          Plaintiff argues that “[r]evelation of his true identity would result in embarrassment
  or public humiliation.” [Id. at 4 ¶ 14]. But the Tenth Circuit has clearly held such basis,
  standing alone, “is not enough.” Femedeer, 227 F.3d at 1246. He further argues that
  “[p]lacing his name in the public domain would subject him to potential retaliation and
  harassment,” [#20 at 4 ¶ 14]. This court, like other courts in this District, recognizes that
  “electronic filing allows anyone with an internet connection to access public pleadings,
  which means that revealing plaintiff[‘s] name[] could expose [him] to contact by persons
  seeking to exploit [him],” in connection with this case. See Doe v. Boulder Valley Sch.
  Dist. No. RE-2, No. 11-cv-02107-PAB, 2011 WL 3820781, at *3 (D. Colo. Aug. 30, 2011)
  (finding that such availability, in conjunction with the plaintiffs’ ages and the nature of the
  allegations in the case, weighed in favor of sealing a complaint to protect the plaintiffs’
  identities).

        In addition, Plaintiff contends that denying him permission to proceed anonymously
  would frustrate the purpose of the Family Educational Rights Privacy Act (“FERPA”), 20
Case 1:20-cv-03168-CMA-NYW Document 23 Filed 02/03/21 USDC Colorado Page 3 of 4




  U.S.C. § 1232g, and regulations promulgated thereunder, see 34 C.F.R. Part 99, which
  provide privacy protections to student educational records. [#20 at 5 ¶ 17]. More
  specifically, Plaintiff argues that “requiring [him] to reveal [his] identit[y] would result in
  significant harm to [him], including the exact damages [he] seek[s] to remedy,” [id.] and
  “further damages to [his] future educational career endeavors and mental and physical
  welfare, the very harms he seeks to redress,” [id. at 5 ¶ 18].

          Finally, he argues that Defendants (who do not oppose this Motion) will not be
  prejudiced in any way should Plaintiff be permitted to remain anonymous because
  Defendants know the relevant parties, the details of this action, and because much of this
  case depends on FERPA records already in existence. [Id. at 5 ¶ 19]. Here, Plaintiff is
  not trying to shield his identity from Defendants. Instead, he is “trying to protect [his]
  identit[y] from interested persons not associated with the defendants. Therefore, the fact
  that the defendants may know [his] name[] does not argue against” permitting him to
  proceed under a pseudonym. See Boulder Valley Sch. Dist. No. RE-2, 2011 WL 3820781,
  at *2.

          This court finds that Plaintiff has a sufficiently significant privacy interest to
  outweigh the presumption of public access, and that his asserted privacy interest warrants
  permission to proceed anonymously at this time. Indeed, under the facts alleged in the
  Complaint, it appears that this case is one in which “the injury litigated against would be
  incurred as a result of the disclosure of the plaintiff’s identity.” Zavaras, 139 F.3d at 803.
  And as Plaintiff correctly notes, courts in the District of Colorado and others have
  permitted plaintiffs in such actions to proceed anonymously. See, e.g., Doe v. Univ. of
  Colo., Boulder, No. 16-cv-01789-WJM-KLM, Docket No. 25 (D. Colo., filed October 4,
  2016); Doe v. Univ. of Denver, No. 16-cv-00152-PAB-STV, Docket Nos. #2 (D. Colo., filed
  Jan. 20, 2016), #32 (D. Colo., filed Apr. 21, 2016); Doe v. Univ. of Massachusetts-
  Amherst, No. 14-30143, 2015 WL 4306521 (D. Mass. Jul. 28, 2015); Doe v. Salisbury
  Univ., 107 F. Supp. 3d 481 (D. Md. 2015). See also [#20 at 3–4 ¶ 11 (collecting cases)].
  As a result, the court finds that it is appropriate to allow Plaintiff to proceed anonymously
  at this juncture. 1 Accordingly, the Unopposed Motion for Leave to Proceed Anonymously
  is GRANTED.

         For the reasons set forth herein, IT IS ORDERED that:




  1 To the extent Plaintiff asserts that redaction of his name or other less-restrictive
  alternatives to proceeding anonymously are insufficient to protect his privacy interests
  because “Internet sleuth[s]” may be able to line up dates and locations in the Complaint
  with existing social media posts to ultimately discovery and expose Plaintiff’s identity, [#20
  at 5 ¶ 18], it is not clear to this court why redaction would not be a viable alternative.
  Indeed, Plaintiff does not seek to restrict his Complaint [#1], which is not currently filed
  under restriction, and rather than redaction of his identity he has substituted “John Doe”
  for the same. See generally [id.]. Nonetheless, this court finds for the same reasons set
  forth above that Mr. Doe should be permitted to proceed anonymously.
Case 1:20-cv-03168-CMA-NYW Document 23 Filed 02/03/21 USDC Colorado Page 4 of 4




         (1)    Plaintiff John Doe’s Unopposed Motion for Leave to Proceed Anonymously
                [#20] GRANTED. 2


  DATED: February 3, 2021




  2 In so holding, this court reserves the issue as to whether Plaintiff may continue to
  proceed anonymously through substantive motions and/or trial to the presiding judge in
  this matter, the Honorable Christine M. Arguello. Cf. Roe v. Minguela, No. 16-CV-02744-
  MSK-KMT, 2018 WL 4148261, at *11 (D. Colo. Aug. 30, 2018) (cautioning plaintiffs
  proceeding anonymously that “should this matter go to trial, that trial will be fully open to
  the public, and thus, their identities will likely become known at that time”).
